An allegation in the complaint that the note was made by the defendant, AB_, and “for a further inducement to the plaintiff to accept the same, was indorsed by the defendant, C-D-, and was then delivered to and indorsed by the plaintiff,” held, insufficient to charge G-D-, the indorser, with liability, where the note was made payable to order of the plaintiff.It seems, that it is very doubtful whether any evidence of a parol agreement, varying the legal rights or obligation of the payee and second indorser, can be admitted. (Reported in 14 How. Pr. R. 189.)